In an action to recover damages for personal injuries alleged to have been sustained by plaintiff as the result of the negligent operation of an automobile by defendant, the defendant appeals from so much of an order of the Supreme Court, Kings County, dated February 24, 1960, as grants plaintiff’s motion for summary judgment and directs a trial for the fixation of damages, pursuant to rule 113 of the Rules of Civil Practice. Order insofar as appealed from reversed, with $10 costs and disbursements, and motion for summary judgment denied. In our opinion, the record presents issues of fact which should not have been summarily decided on motion. Nolan, P. J., Beldoek, Christ; Pette and Brennan, JJ., concur.